Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 31, 2019

The Court of Appeals hereby passes the following order:

A19A1181. Q&A PROPERTIES, LLC et al. v. HTA CAMP CREEK III, LLC.

      Appellants having filed a Suggestion of Bankruptcy with this Court, the appeal
in the above-styled case is hereby REMANDED to the trial court. Should the
bankruptcy court deny or dismiss the petition, Appellants may re-institute the appeal
by filing a new notice of appeal in the trial court within thirty days of the date of the
entry of the order.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/31/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.